Title: To Thomas Jefferson from Thomas Cooper, 23 May 1826
From: Cooper, Thomas
To: Jefferson, Thomas


Dear sir
Columbia
May 23. 1826
The Students here, continued in open rebellion till this morning at 10 Clock, when after a very stormy meeting, the majority agreed, that they should all return to their duty. we had given notice, that to day we would suspend untill november next, every Student in College who refused.They have agreed to our calling up any witness whatever in case of an accusation against a student, and put questions wher tending to inculpation or exculpation of the Student accused: provided we do not use an accusation against one student as indirect means of convicting another.But the principle of combination, & of compelling a well disposed and reluctant minority to agree with an idle and refractory majority, still exists. Pray for the sake of your own institution, put an end there if you can to this practice. May God bless you.Thomas Cooper